Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Canetic Resources Trust files Preliminary Short Form Prospectus CALGARY, Aug. 9 /CNW/ - (NYSE:CNE, TSX:CNE.UN, CNE.DB.A, CNE.DB.B, CNE.DB.C, CNE.DB.D, and CNE.DB.E) - Canetic Resources Trust ("Canetic" or the "Trust") is pleased to announce that it has filed a Preliminary Short Form Base Shelf Prospectus (the "Prospectus") with the securities regulatory authorities in Canada and a Registration Statement with the United States Securities and Exchange Commission. This registration will allow Canetic to offer and issue Trust Units and Subscription Receipts convertible into Trust Units (the Trust Units and Subscription Receipts are collectively referred to as the "Securities") by way of one or more Prospectus Supplements at any time during the 25-month period that the Prospectus remains in place. The Securities may be issued from time to time, with an aggregate offering amount not to exceed Cdn. $750,000,000. Unless otherwise indicated in a Prospectus Supplement relating to a particular offering of the Securities, Canetic intends to use the net proceeds from the sale of any Securities for general trust purposes, repayment of indebtedness and/or the direct or indirect financing of future growth opportunities, including acquisitions, and capital expenditures. A Registration Statement relating to the Securities has been filed with the SEC but has not yet become effective. The Securities may not be sold, nor may offers to buy be accepted, before the Registration Statement becomes effective. This news release shall not constitute an offer to sell or the solicitation of an offer to buy the Securities, nor shall there be any sale of the Securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of such jurisdiction. A copy of the Prospectus included in the U.S. Registration Statement can be obtained upon request by contacting Investor Relations at the contact information below. About Canetic Canetic is one of Canada's largest oil and gas royalty trusts. Canetic trust units and debentures are listed on the Toronto Stock Exchange under the symbols CNE.UN, CNE.DB.A, CNE.DB.B, CNE.DB.C, CNE.DB.D, and CNE.DB.E and the trust units are listed on the New York Stock Exchange under the symbol CNE. ADVISORY: Certain information in this press release constitutes forward-looking statements under applicable securities law. Any statements that are contained in this press release that are not statements of historical fact may be deemed to be forward-looking statements. Forward-looking statements are often identified by terms such as "may", "should", "anticipate", "expects", and similar expressions. Forward-looking statements in this press release include, but are not limited to, statements with respect to the net proceeds for the purposes disclosed in this press release.
